Case: 12-50084     Document: 00511890438         Page: 1     Date Filed: 06/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2012
                                     No. 12-50084
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEITH O. COBB,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:93-CR-96-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Keith O. Cobb, federal prisoner # 60806-080, seeks leave to proceed in
forma pauperis (IFP) on appeal from the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his sentence based on the Fair Sentencing Act and
recent amendments to the Sentencing Guidelines relating to offenses involving
crack cocaine. He was convicted of, inter alia, cocaine trafficking, but the
calculation of his guidelines sentencing range included quantities of crack
cocaine. By moving to proceed IFP, Cobb is challenging the district court’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50084    Document: 00511890438      Page: 2   Date Filed: 06/18/2012

                                  No. 12-50084

certification that his appeal was not taken in good faith because it is frivolous.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Cobb argues that the district court procedurally erred when it failed to
make the initial determination whether he was eligible for relief under
§ 3582(c)(2) as required by United States v. Dillon, 130 S. Ct. 2683, 2691 (2010).
The district court’s determination that Cobb was eligible for such relief was
implied by its consideration of the issue whether relief was warranted in this
case. See United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011). Cobb also
argues that the district court did not comply with Dillon’s requirement that it
consider the 18 U.S.C. § 3553(a) sentencing factors in making the discretionary
decision whether relief was warranted here. See Dillon, 130 S Ct. at 2692. This
argument, however, is contradicted by the record.
      According to Cobb, the district court’s denial of relief indicates that it was
blind to the guidelines amendments’ purpose of reducing the disparity between
sentences for crack and powder cocaine offenses. The district court did not abuse
its discretion when it refused to grant Cobb a reduction in his sentence. See
United States v. Evans, 587 F.3d 667, 674 (5th Cir. 2009); United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). The district court referenced the
§ 3553(a) factors, and its order reflects that it gave due consideration to Cobb’s
motion as a whole. Finally, Cobb’s challenge to the validity of his sentence is
unavailing insofar as a § 3582(c)(2) proceeding is not the appropriate vehicle to
raise issues related to the original sentencing. Whitebird, 55 F.3d at 1011;
United States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).
      Cobb has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP
motion is DENIED.       Additionally, because this appeal is frivolous, it is
DISMISSED. See 5TH CIR. R. 42.2.




                                         2